DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the batteries of claims 7 and 17-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, line 2, “each the second plurality” should be “each of the second plurality”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication of Toyomura et al. (2005/0121067).
As to claim 1, Toyomura discloses a system comprising:  a first plurality of direct current to direct current (DC/DC) converters (2) (see Figure 18), each of the first plurality of DC/DC converters (2) connected to a respective building-integrated photovoltaic panel (1801) (see paragraph [0224], lines 1-6 and Figure 18) of a first plurality of building-integrated (see paragraph [0245], lines 2-5; power can be supplied to equipment in a factory, which is a building) photovoltaic panels (1801) (see 
As to claim 2, Toyomura discloses a system comprising:  a second plurality of direct current to direct current (DC/DC) converters (other DC/DC converters 2, there can be any number of DC/DC converters, see Figure 18), each of the second plurality of DC/DC converters (2) connected to a respective building-integrated photovoltaic panel (1801) (see paragraph [0224], lines 1-6 and Figure 18) of a second plurality of building-integrated (see paragraph [0245], lines 2-5; power can be supplied to equipment in a factory, which is a building) photovoltaic panels (1801) (see paragraph [0224], lines 1-6 and Figure 18) and configured to draw power from the respective building-integrated photovoltaic panel (paragraph [0224], lines 1-6 and 1801) according to a second MPPT algorithm (see paragraph [0191], lines 3-5).  
As to claim 3, the first MPPT algorithm is the same as the second MPPT algorithm (see paragraph [0191], lines 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyomura in view of the US patent of Rajagopalan (7,391,190).
As to claim 8, Toyomura discloses all of the claimed features, as set forth above, 
except for each of the first and second pluralities of the DC/DC converters comprising buck converter circuitry, boost converter circuitry, and a controller configured to selectively operate the corresponding DC/DC converter in at least one of a buck conversion mode, a boost conversion mode and a buck-boost mode.  Rajagopalan discloses a DC/DC converter comprising:  buck converter circuitry (S1,S2,L1); boost .
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyomura in view of the US patent application publication of Yang (2003/0127126).
As to claim 18, Toyomura discloses a first plurality of direct current to direct current (DC/DC) converters, each of the first plurality of DC/DC converters connected to a respective photovoltaic panel (1801) (see paragraph [0224], lines 1-6 and Figure 18) of a first plurality of photovoltaic panels (see paragraph [0224], lines 1-6 and Figure 18) and configured to draw power from the respective photovoltaic panel (see paragraph [0224], lines 1-6 and Figure 18) according to a first maximum power point tracking (MPPT) algorithm (see paragraph [0191], lines 3-5).  Toyomura does not discloses the claimed battery or first plurality of batteries.
Yang discloses a solar battery (1,3) (see paragraph [0012], lines 1-5 and Figure 1).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Toyomura by using solar batteries as taught by Yang instead of the photovoltaic panels, in order to enable electricity to be stored during the day and used at night and in cloudy conditions.
Allowable Subject Matter
Claims 11-17 allowed.
Claims 4-7, 9-10, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 11-17 are allowed because none of the prior art of record discloses or 
suggests a single direct current to direct current (DC/DC) converter connected to all of the first plurality of series-connected photovoltaic cells and comprising a controller, wherein the controller is configured to operate the DC/DC converter to draw power from the first plurality of series-connected photovoltaic cells according to a first maximum power point tracking (MPPT) algorithm, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-7 contain allowable subject matter because none of the prior art of 
record discloses or suggests the first plurality of building-integrated photovoltaic panels integrated into a first facet of a building, and the second plurality of building-integrated photovoltaic panels integrated into a second facet of the building, in combination with the remaining claimed features.

	Claim 10 contains allowable subject matter because none of the prior art of record discloses or suggests each of the first plurality of DC/DC converters comprises a controller adapted for controlling the power converter, wherein the controller is configured to receive a temperature signal from a temperature sensor, and based on the temperature signal, adjust input power at input terminals of the corresponding DC/DC converter, in combination with the remaining claimed features.
	Claims 19-21 contain allowable subject matter because none of the prior art of record discloses or suggests a second plurality of DC/DC converters, each of the plurality of DC/DC converters connected to a respective battery of a second plurality of batteries in addition to a respective battery of the first plurality of batteries, and configured to draw power from the respective battery according to a second MPPT algorithm, in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836